Exhibit 10.1

Execution Version

 

 

VOTING AND SUPPORT AGREEMENT

by and among

JD SPORTS FASHION PLC,

GENESIS MERGER SUB, INC.

and certain

SHAREHOLDERS OF THE FINISH LINE, INC.

Dated as of March 25, 2018

 

 



--------------------------------------------------------------------------------

VOTING AND SUPPORT AGREEMENT

This VOTING AND SUPPORT AGREEMENT (this “Agreement”) is made and entered into as
of March 25, 2018 by and among the persons identified on Schedule I hereto
(each, a “Shareholder” and collectively the “Shareholders”), JD Sports Fashion
plc, a company incorporated under the laws of England and Wales (“Parent”), and
Genesis Merger Sub, Inc., an Indiana corporation and an indirect wholly owned
subsidiary of Parent (“Merger Sub”). Capitalized terms used but not defined
herein have the meanings assigned to them in the Agreement and Plan of Merger
dated as of the date of this Agreement (as amended from time to time, the
“Merger Agreement”) by and among Parent, Merger Sub and The Finish Line, Inc.,
an Indiana corporation (the “Company”). Each Shareholder is entering into this
Agreement in his or her capacity as a shareholder of the Company and not as an
officer or director of the Company.

WHEREAS, each Shareholder owns the number of Class A Common Shares set forth
next to the name of such Shareholder on Schedule I (collectively, together with
all shares of capital stock of the Company or other securities of the Company
that such Shareholder purchases or otherwise acquires beneficial or record
ownership of during the Restricted Period, including by reason of any share
split, share dividend, reclassification, recapitalization, conversion or other
transaction, or pursuant to the exercise of options or warrants to purchase such
shares or rights, including under the Rights Agreement, the “Shareholder
Shares”);

WHEREAS, concurrently with the execution and delivery of this Agreement, Parent,
Merger Sub, and the Company are entering into the Merger Agreement, which
provides for, among other things, the merger of Merger Sub with and into the
Company (with the Company surviving such merger as an indirect wholly owned
subsidiary of Parent) upon the terms and subject to the conditions set forth
therein; and

WHEREAS, as a condition to Parent’s willingness to enter into the Merger
Agreement, Parent has required each Shareholder to enter into this Agreement.

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained herein and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, and subject to the
conditions set forth herein, the parties hereto agree as follows:

Section 1.    Covenants of the Shareholders.

(a)    During the period beginning on the date of this Agreement and ending on
the earlier of (x) the Effective Time and (y) the termination of the Merger
Agreement in accordance with its terms (the “Restricted Period”), each
Shareholder hereby agrees:

(i)    to be present, in person or represented by proxy, at each meeting
(whether annual or special and whether or not an adjourned or postponed meeting)
of the shareholders of the Company, however called, so that all of the
Shareholder Shares and all of the other shares of Company Common Shares and
other shares of capital stock of the Company that such Shareholder becomes
entitled to vote after the date of this Agreement (together with the Shareholder
Shares, the “Shares”) may be counted for purposes of determining the presence of
a quorum at such meeting;



--------------------------------------------------------------------------------

(ii)    (A) at each such meeting, and at any adjournment or postponement
thereof, to vote the Shares to: (1) approve the Merger Agreement and all
agreements related to the Merger and any action required in furtherance thereof;
and (2) without limitation of the preceding clause (1), approve any proposal to
adjourn or postpone the Company Shareholders’ Meeting to a later date if there
are not sufficient votes for approval of the Merger Agreement on the date on
which the Company Shareholders’ Meeting is held; and (B) to execute written
consents (if any) with respect to the Shares for any matter referred to in
sub-clause (1) or (2) of the preceding clause (A); and

(iii)    (A) at each such meeting, and at any adjournment or postponement
thereof, to vote the Shares against: (1) any action, proposal, transaction or
agreement that would reasonably be expected to frustrate the purposes of,
impede, hinder, interfere with, or prevent or delay the consummation of the
Merger and the other Transactions, (2) any Alternative Transaction Proposal and
any action required in furtherance thereof, (3) any action or proposal to amend
the Company Articles or Company Bylaws (other than pursuant to the Merger
Agreement), and (4) any action, proposal, transaction or agreement that would
result in a breach of any covenant, agreement, representation or warranty of the
Company contained in the Merger Agreement or of the Shareholder contained in
this Agreement; and (B) to execute written consents (if any) with respect to the
Shares against any matter referred to in sub-clause (1) or (2) of the preceding
clause (A).

Notwithstanding anything herein to the contrary, each party hereto acknowledges
and agrees that (i) this Agreement does not constitute an agreement to exercise
or direct the exercise of the voting power of the Company in the election of
directors of the Company and (ii) any Shares shall not be deemed “control
shares” as defined under Ind. Code § 23-1-42-1.

(b)    During the Restricted Period, each Shareholder shall not, and shall cause
such Shareholder’s Affiliates not to, directly or indirectly, (i) solicit,
initiate, propose or knowingly facilitate, induce or encourage any inquiries or
the making of any proposal or offer that constitutes or would reasonably be
expected to lead to an Alternative Transaction Proposal by any Person or group
of Persons, or (ii) enter into, continue or otherwise participate in any
discussions or negotiations regarding, or furnish to any Person or group of
Persons any non-public information with respect to, or cooperate in any way that
would otherwise reasonably be expected to lead to, any Alternative Transaction
Proposal (the activities in clauses (i) and (ii), the “Restricted Activities”);
provided, however, that solely to the extent the Company may take any action
with respect to a Superior Proposal or an Alternative Transaction Proposal that,
in accordance with Section 5.2(b) or 5.2(e) of the Merger Agreement, the Board
of Directors of the Company determines to be, or to be reasonably expected to
lead to, a Superior Proposal, a Shareholder who has not breached this
Section 1.2(b) may, at the Company’s request (and only for so long as the
Company permits), engage in Restricted Activities if (but only for so long as)
such Restricted Activities are permitted to be taken by the Company pursuant to
Section 5.2(b) or 5.2(e) of the Merger Agreement; provided, further, however,
that a Shareholder may engage in such Restricted Activities only if the Company
has given Parent written notice thereof, and only as long as the Company keeps
Parent reasonably informed thereof, in each case in compliance with its
notification obligations under Sections 5.2(b) and 5.2(e) of the Merger
Agreement.

 

-2-



--------------------------------------------------------------------------------

Section 2.    Irrevocable Proxy. Each Shareholder hereby revokes any proxies
that such Shareholder has heretofore granted with respect to such Shareholder’s
Shares, hereby irrevocably appoints Parent as attorney and proxy for and on such
Shareholder’s behalf, for and in such Shareholder’s name, place and stead, to:
(a) attend any and all meetings of the shareholders of the Company; (b) vote the
Shares of such Shareholder in accordance with the provisions of clause (A) of
each of Section 1(a)(ii) and (iii) at any such meeting; (c) grant or withhold in
accordance with the provisions of clause (B) of each of Section 1(a)(ii) and
(iii) all written consents with respect to such Shares; and (d) represent and
otherwise act for such Shareholder in the same manner and with the same effect
as if such Shareholder were personally present at any such meeting. The
foregoing proxy shall be deemed to be a proxy coupled with an interest, is
irrevocable (and as such shall survive and not be affected by the death,
incapacity, mental illness or insanity of the Shareholder) until the end of the
Restricted Period and shall not be terminated by operation of Law or upon the
occurrence of any other event other than following a termination of this
Agreement pursuant to Section 5.13. Each Shareholder authorizes such attorney
and proxy to substitute any other Person to act hereunder, to revoke any
substitution and to file this proxy and any substitution or revocation with the
Secretary of the Company. Each Shareholder hereby affirms that the irrevocable
proxy set forth in this Section 2 is given in connection with the execution by
Parent of the Merger Agreement and that such irrevocable proxy is given to
secure the obligations of such Shareholder under Section 1. The irrevocable
proxy set forth in this Section 2 is executed and intended to be irrevocable.

Section 3.    Representations and Warranties of the Shareholders. Each
Shareholder represents and warrants to Parent, severally and not jointly, as
follows:

3.1.    Authorization. If such Shareholder is an individual, such Shareholder
has all requisite capacity to execute and deliver this Agreement, to perform
such Shareholder’s obligations hereunder and to consummate the transactions
contemplated hereby. If such Shareholder is a trust, such Shareholder has all
requisite trust power and authority execute and deliver this Agreement, to
perform such Shareholder’s obligations hereunder and to consummate the
transactions contemplated hereby, and the execution, delivery and performance of
this Agreement by such Shareholder and the consummation by such Shareholder of
the transactions contemplated hereby have been duly and validly authorized by
all necessary trust action on the part of such Shareholder and no other trust
proceedings on the part of any such Shareholder are necessary to authorize the
execution, delivery and performance of this Agreement or the consummation of the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by such Shareholder and, assuming the due execution and
delivery by Parent and Merger Sub, constitutes the valid and binding obligation
of such Shareholder, enforceable against such Shareholder in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, rehabilitation, liquidation, preferential transfer, moratorium
and similar Laws now or hereafter affecting creditors’ rights generally and
subject, as to enforceability, to general principles of equity (regardless of
whether enforcement is sought in a proceeding at equity or law).

3.2.    Consents and Approvals; No Violations.

 

-3-



--------------------------------------------------------------------------------

(a)    The execution, delivery and performance of this Agreement by such
Shareholder and the consummation by such Shareholder of the transactions
contemplated hereby do not and will not require any filing or registration with,
notification to, or authorization, permit, license, declaration, Order, consent
or approval of, or other action by or in respect of, any Governmental Authority
or NASDAQ.

(b)    The execution, delivery and performance by such Shareholder of this
Agreement and the consummation by such Shareholder of the transactions
contemplated by this Agreement do not and will not (i) conflict with or violate
any of the organizational documents of such Shareholder if such Shareholder is
not a natural person, (ii) conflict with or violate, in any respect, any Law
applicable to such Shareholder or by which any property or asset of such
Shareholder is bound, (iii) require any consent or notice, or result in any
violation or breach of, or conflict with, or constitute (with or without notice
or lapse of time or both) a default (or give rise to any right of purchase,
termination, amendment, acceleration or cancellation) under, result in the loss
of any benefit under, or result in the triggering of any payments (including any
right of acceleration of any royalties, fees, profit participations or other
payments to any Person) pursuant to, any of the terms, conditions or provisions
of any Contract to which such Shareholder is a party or by which any of such
Shareholder’s properties or assets are bound or any Order or Law applicable to
such Shareholder or such Shareholder’s properties or assets, or (iv) result in
the creation of an Encumbrance on any property or asset of such Shareholder. If
such Shareholder is a married individual and is subject to community property
laws, such Shareholder’s spouse has consented to this Agreement and the
transactions contemplated by this Agreement by having executed a spousal consent
in the form attached hereto as Exhibit A.

3.3.    Ownership of Shareholder Shares. Such Shareholder is the sole legal and
beneficial owner of all of the Shareholder Shares listed next to the name of
such Shareholder on Schedule I, free and clear of all Encumbrances, and has not
entered into any voting agreement (other than this Agreement) with or granted
any Person any proxy (revocable or irrevocable) with respect to such Shareholder
Shares (other than this Agreement). Except as set forth on Schedule I, neither
such Shareholder nor any immediate family member of such Shareholder (if such
Shareholder is a natural person) nor any of the Affiliates of such Shareholder
or any such family member (or any trusts for the benefit of any of the
foregoing) legally or beneficially owns or has the right to acquire any
securities of the Company. As of the time of any meeting of the shareholders of
the Company referred to in Section 1(a)(i) and with respect to any written
consent of the shareholders of the Company referred to in clause (B) of each of
Section 1(a)(ii) or (iii), such Shareholder will be the sole legal, record and
beneficial owner of all of the Shareholder Shares listed next to the name of
such Shareholder on Schedule I, free and clear of all Encumbrances, except with
respect to any Shareholder Shares transferred pursuant to a Permitted Transfer
(as defined hereinafter).

3.4.    Independent Advice. Such Shareholder has carefully reviewed the Merger
Agreement, the other Transaction Documents referred to therein and this
Agreement, and has had an opportunity to discuss the Merger Agreement, such
other Transaction Documents and this Agreement with an attorney of his, her or
its own choosing.

 

-4-



--------------------------------------------------------------------------------

Section 4.    No Transfers.

(a)    Each Shareholder hereby agrees that, during the Restricted Period, such
Shareholder shall not Transfer (as defined below) any Shares owned of record or
beneficially by such Shareholder, or any voting rights with respect thereto, or
enter into any Contract with respect thereto. Each Shareholder hereby authorizes
Parent to direct the Company to impose stop, transfer or similar orders to
prevent the Transfer of any Shares on the books of the Company in violation of
this Agreement.

(b)    “Transfer” means (i) any direct or indirect sale, assignment,
disposition, pledge, hypothecation, gift or other transfer, either voluntary or
involuntary, of any capital stock or any interest in any capital stock or
(ii) in respect of any capital stock or interest in any capital stock, to
directly or indirectly enter into any swap, derivative or other agreement,
transaction or series of transactions, in each case referred to in this clause
(ii) that has an exercise or conversion privilege or a settlement or payment
mechanism determined with reference to, or derived from the value of, such
capital stock, and that hedges or transfers, in whole or in part, directly or
indirectly, the economic consequences of such capital stock or interest in
capital stock, whether any such transaction, swap, derivative or series of
transactions is to be settled by delivery of securities, in cash or otherwise. A
“Transfer” shall not include (i) the transfer of Shares to a Shareholder’s
estate, Shareholder’s immediate family, to a trust for the benefit of
Shareholder’s family or upon the death of a Shareholder, (ii) the transfer of
Shares for charitable purposes or as charitable gifts or donations or (iii) the
disposition of Company Restricted Stock, Company Stock Options, or any Shares
arising from the foregoing that are cancelled as part of a cashless exercise
thereof (in accordance with the terms thereof), or to the extent necessary to
satisfy tax obligations of the Shareholder with respect thereto; provided, that
in the case of clauses (i) and (ii), as a condition precedent to such transfer,
the transferee(s) shall have agreed to be bound by the terms of this Agreement,
in writing reasonably satisfactory to Parent (each such transfer, a “Permitted
Transfer”).

(c)    Each Shareholder hereby agrees that such Shareholder will not, and will
not permit any entity under such Shareholder’s control to, deposit any of the
such Shareholder’s Shareholder Shares in a voting trust or subject any of the
Shareholder Shares to any arrangement with respect to the voting of the
Shareholder Shares other than agreements entered into with Parent or Merger Sub.

Section 5.    General.

5.1.    Notices. All notices, requests, claims, demands and other communications
under this Agreement (each, a “Notice”) shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is sent via electronic mail or facsimile (with
confirmation of a successful transmission in the case of facsimile) at the email
address or facsimile telephone number specified in this Section 5.1 prior to
5:00 p.m., local time of the receiving party, on a Business Day, (b) the first
Business Day following the date of transmission, if such notice or communication
is sent via electronic mail or facsimile (with confirmation of a successful
transmission in the case of facsimile) at the email address or facsimile
telephone number specified in this Section 5.1 (x) at or after 5:00 p.m., local
time of the receiving party, on a Business Day or (y) on a day that is not a
Business Day, (c)

 

-5-



--------------------------------------------------------------------------------

when received, if sent by a nationally recognized overnight courier (providing
proof of delivery), or (d) upon actual receipt by the party to whom such notice
is required or permitted to be given, in each case to the parties at the
addresses specified in this Section 5.1 (or at such other address for a party as
shall be specified by like notice); provided, however, that, in respect of any
Notice made to Parent or Merger Sub, such Notice shall be deemed given on the
first Business Day that is a full day of normal business hours in Greenwich Time
Zone after actual receipt by Parent or Merger Sub of such Notice.

If to Parent or Merger Sub:

JD Sports Fashion plc

Edinburgh House, Hollinsbrook Way,

Pilsworth, Bury, Lancashire BL9 8RR

Attention: Siobhan Mawdsley

General Counsel and Company Secretary

Facsimile: +44 (0)161 767 2588

Email: Siobhan.Mawdsley@jdplc.com

with a copy to (which shall not constitute notice):

Hughes Hubbard & Reed LLP

One Battery Park Plaza

New York, NY 10004

Attention: Kenneth A. Lefkowitz

Facsimile: (212) 299-6557

Email: ken.lefkowitz@hugheshubbard.com

If to a Shareholder, at such Shareholder’s address set forth on Schedule I

with a copy to (which shall not constitute notice):

Barnes & Thornburg LLP

11 South Meridian Street

Indianapolis, IN 46204

Attention: Joshua P. Hollingsworth

Facsimile: (317) 231-7433

Email: jhollingsworth@btlaw.com

5.2.    Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by one or
more of the parties and delivered to the other party/ies having signed a
counterpart, it being understood that all parties need not sign the same
counterpart. The exchange of copies of this Agreement and of signature pages by
facsimile or in .pdf format by e-mail shall constitute effective execution and
delivery of this Agreement and may be used in lieu of the original Agreement for
all purposes. Signatures of the parties transmitted by facsimile or in .pdf
format by e-mail shall be deemed to be their original signatures for all
purposes.

 

-6-



--------------------------------------------------------------------------------

5.3.    Entire Agreement; No Third Party Beneficiaries. This Agreement
(including the documents and the instruments referred to herein) (a) constitutes
the entire agreement, and supersedes all prior agreements and understandings,
both written and oral, among the parties hereto with respect to the subject
matter hereof and no party hereto is relying on any other oral or written
representation, agreement or understanding and no party makes any express or
implied representation or warranty in connection with the transactions
contemplated by this Agreement other than as set forth in this Agreement, and
(b) is not intended to confer upon any Person other than the parties any rights
or remedies.

5.4.    Governing Law; Consent to Jurisdiction. All disputes, claims or
controversies arising out of or relating to this Agreement, or the negotiation,
validity or performance of this Agreement or the transactions contemplated
hereby shall be governed by and construed in accordance with the laws of the
State of Indiana without regard to its rules of conflict of laws. Each of the
parties hereto (a) consents to submit itself to the personal jurisdiction of the
federal district court for the Southern District of Indiana (and the federal
appellate courts therefrom) in the event any dispute arises out of this
Agreement or any of the transactions contemplated by this Agreement, (b) agrees
that it will not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from such federal courts, and (c) agrees that it will
not bring any action relating to this Agreement or any of the transactions
contemplated by this Agreement in any court other than such federal courts.

5.5.    Amendments and Supplements. This Agreement may not be amended, modified
or supplemented in any manner, whether by course of conduct or otherwise, except
by an instrument in writing specifically designated as an amendment hereto,
signed by an authorized person on behalf of each of the parties hereto.

5.6.    Waiver. No provision of this Agreement may be waived except by a written
instrument signed by the party against whom the waiver is to be effective. No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies provided herein
shall be cumulative and not exclusive of any rights or remedies provided by Law.

5.7.    Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, by
operation of Law or otherwise by any Shareholder without the prior written
consent of Parent; provided, however, that Parent or Merger Sub may only make
such an assignment if and to the extent it is also permitted to assign the
Merger Agreement. Any purported assignment in violation of the preceding
sentence shall be null and void ab initio. Subject to the preceding two
sentences, this Agreement will be binding upon, inure to the benefit of, and be
enforceable by, the parties and their respective successors and permitted
assigns.

5.8.    Headings. The headings and table of contents contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

-7-



--------------------------------------------------------------------------------

5.9.    Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect, insofar as the foregoing can be accomplished
without materially affecting the economic benefits anticipated by the parties to
this Agreement. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable Law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the greatest extent possible.

5.10.    Failure or Delay Not Waiver; Remedies Cumulative. No failure or delay
on the part of any party hereto in the exercise of any right hereunder shall
impair such right or be construed to be a waiver of, or acquiescence in, any
breach of any representation, warranty or agreement herein, nor shall any single
or partial exercise of any such right preclude any other or further exercise
thereof or of any other right. All rights and remedies existing under this
Agreement are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

5.11.    Specific Performance.

(a)    The parties agree that irreparable damage would occur and that the
parties would not have any adequate remedy at Law in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall, prior to termination in accordance with Section 5.13, be entitled
to an injunction or injunctions to prevent breaches of this Agreement and to
seek to enforce specifically the terms and provisions of this Agreement, this
being in addition to any other remedy to which they are entitled at law or in
equity. Each of the parties hereto (i) agrees that it shall not oppose the
granting of any such relief and (ii) hereby irrevocably waives any requirement
for the security or posting of any bond in connection with any such relief (it
is understood that clause (i) of this sentence is not intended to, and shall
not, preclude any party hereto from litigating on the merits the substantive
claim to which such remedy relates).

(b)    The parties hereto further agree that (i) by seeking the remedies
provided for in this Section 5.11, Parent and Merger Sub shall not in any
respect waive their rights to seek any other form of relief that may be
available to them under this Agreement (including damages) in the event that
this Agreement has been terminated or in the event that the remedies provided
for in this Section 5.11 are not available or otherwise are not granted, and
(ii) nothing set forth in this Agreement shall require Parent or Merger Sub to
institute any Action for (or limit Parent’s or Merger Sub’s right to institute
any Action for) specific performance under this Section 5.11 prior to pursuing
any other form of relief referred to in the preceding clause (i).

5.12.    WAIVER OF JURY TRIAL. EACH OF EACH SHAREHOLDER, PARENT AND MERGER SUB
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE
ACTIONS OF THE SHAREHOLDERS, PARENT OR MERGER SUB IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT.

 

-8-



--------------------------------------------------------------------------------

5.13.    Termination. This Agreement shall terminate on the earliest to occur of
(a) the Effective Time; (b) the termination of the Merger Agreement in
accordance with its terms; and (c) the date of any material modification or
amendment to the Merger Agreement as in effect on the date of this Agreement
that materially reduces the consideration payable to the Company Shareholders or
any Shareholder pursuant to the Merger Agreement (other than in connection with
a Company Material Adverse Effect); provided, however, that no termination of
this Agreement shall relieve or release any Shareholder from any obligations or
liabilities arising out of such Shareholder’s breaches of this Agreement prior
to such termination.

5.14.    Rules of Construction. The provisions of Section 1.2 of the Merger
Agreement shall mutatis mutandis apply to this Agreement.

5.15.    Absence of Presumption. With regard to each and every term and
condition of this Agreement and any and all agreements and instruments subject
to the terms hereof, the parties hereto understand and agree that the same have
or has been mutually negotiated, prepared and drafted, and if at any time the
parties hereto desire or are required to interpret or construe any such term or
condition or any agreement or instrument subject hereto, no consideration will
be given to the issue of which party hereto actually prepared, drafted or
requested any term or condition of this Agreement or any agreement or instrument
subject hereto.

[The next page is the signature page]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Voting and Support
Agreement as of the date first written above.

 

JD SPORTS FASHION PLC

By:

 

/s/ Peter Cowgill

  Name: Peter Cowgill   Title:   Executive Chairman

 

GENESIS MERGER SUB, INC.

By:

 

/s/ Peter Cowgill

  Name: Peter Cowgill   Title:   Executive Chairman

[Signatures continue on following pages]

[Signature Page to Voting and Support Agreement]



--------------------------------------------------------------------------------

/s/ Samuel M. Sato

    

/s/ Glenn S. Lyon

Samuel M. Sato      Glenn S. Lyon

/s/ Melissa Greenwell

    

/s/ Torrence Boone

Melissa Greenwell      Torrence Boone

/s/ Edward W. Wilhelm

    

/s/ William P. Carmichael

Edward W. Wilhelm      William P. Carmichael     

/s/ Richard P. Crystal

     Richard P. Crystal     

/s/ Faisal Masud

     Faisal Masud     

/s/ Stephen Goldsmith

     Stephen Goldsmith     

/s/ Catherine Langham

     Catherine Langham

[Signature Page to Voting and Support Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

 

Shareholder & Address for

Notice Purposes

   Class A
Common Shares      Company
Stock
Options      Company
Restricted
Stock      ESPP  

Executive Officers

           

Samuel M. Sato

c/o The Finish Line, Inc.

3308 N. Mitthoeffer Road

Indianapolis, IN 46235

     64,217        611,527        311,831     

Melissa Greenwell

c/o The Finish Line, Inc.

3308 N. Mitthoeffer Road

Indianapolis, IN 46235

     19,630        177,419        53,123        717.26051  

Edward W. Wilhelm

c/o The Finish Line, Inc.

3308 N. Mitthoeffer Road

Indianapolis, IN 46235

     23,888        244,456        73,727     

Directors

           

Glenn S. Lyon

c/o The Finish Line, Inc.

3308 N. Mitthoeffer Road

Indianapolis, IN 46235

     3,518        873,979        7,025     

Torrence Boone

c/o The Finish Line, Inc.

3308 N. Mitthoeffer Road

Indianapolis, IN 46235

     21,508        —          7,025     

William P. Carmichael

c/o The Finish Line, Inc.

3308 N. Mitthoeffer Road

Indianapolis, IN 46235

     33,203        —          7,025     

Richard P. Crystal

c/o The Finish Line, Inc.

3308 N. Mitthoeffer Road

Indianapolis, IN 46235

     31,962        —          7,025     



--------------------------------------------------------------------------------

Shareholder & Address for

Notice Purposes

   Class A
Common Shares      Company
Stock
Options      Company
Restricted
Stock      ESPP  

Faisal Masud

c/o The Finish Line, Inc.

3308 N. Mitthoeffer Road

Indianapolis, IN 46235

     —          —          7,447     

Stephen Goldsmith

c/o The Finish Line, Inc.

3308 N. Mitthoeffer Road

Indianapolis, IN 46235

     45,183        —          7,025     

Catherine A. Langham

c/o The Finish Line, Inc.

3308 N. Mitthoeffer Road

Indianapolis, IN 46235

     30,763        —          7,025     

Samuel M. Sato

     See above        See above        See above        See above     

 

 

    

 

 

    

 

 

    

 

 

 

Total

     273,872        1,907,381        488,278        717.26051     

 

 

    

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

SPOUSAL CONSENT

I                             , spouse of                             , having
the legal capacity, power and authority to do so, hereby confirm that I have
read and approve the above Voting and Support Agreement (the “Agreement”). In
consideration of the terms and conditions as set forth in the Agreement, I
hereby appoint my spouse as my attorney in fact with respect to the exercise of
any rights and obligations under the Agreement, and agree to be bound by the
provisions of the Agreement insofar as I may have any rights or obligations in
the Agreement under the laws relating to marital or community property in effect
in the state of our residence as of the date of the Agreement.

Date:                                         

Signature of Spouse:                                         

Printed Name of Spouse:                                         

 